DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shelving apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a trim cover disposed between the first work deck and the second work deck”; this recitation is unclear because as shown in fig. 20; the trim cover 601 is overlaying a parting line between the first and second work decks, however, it cannot be described as that the trim cover is located between “between the first work deck and the second work deck” as recited above. Furthermore, claim 12 recites “wherein a second end of the second work deck is configured to be disposed between a second portion of the first vertical upright bracket and a second portion of the trim cover in the installed position”; this recitation raises indefiniteness because the underlined phrase above appears to not be possible since the second deck 200b fig. 20 is not anywhere near a first or a second portion of the first vertical upright bracket that is supporting the first deck 200a. Both of the above recitations will be examined as best understood; in that it is assumed that the second work deck is meant to be between a portion of the second bracket (not the first). Examiner also recommends using parallel terms for the first and second decks and the first and second bracket; i.e. if the first end of the first deck is nearest the viewer then the same term should be used for the second deck, and similarly if the first portion of the first bracket is under the first deck then it should be that also the first end of the second bracket supporting the second deck. 
Dependent claims 15-17 are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne, US (4340130).
In regards to claim 10 Payne discloses:
A configurable scaffolding system (fig. 1), comprising: 
a first work deck (40, 42, 44, 46); 
a first vertical upright bracket (118 & portion of 88 on right of 84; fig. 2) configured to support the first work deck; and 
a trim cover (78, 84, 76, 92), 
wherein an end of the first work deck (end of planks 40, 42, 44, 46 closest to viewer; fig. 2) is configured to be disposed between a portion of the first vertical upright bracket (portion of 88 right of 84) and a portion of the trim cover (100 of 76) in an installed position, 
wherein the first vertical upright bracket comprises a first wall (see annotated drawings), a second wall (see annotated drawings), and a third wall (see annotated drawings) extending from the first wall to the second wall, and wherein the first wall, the second wall, and the third wall define a channel (124) configured to receive a vertical upright support (as shown in fig. 3), and the first wall is disposed opposite the channel from the second wall (as shown in see annotated drawings) .

    PNG
    media_image1.png
    803
    1065
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    656
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Payne, US (4340130) in view of Gute, US (2011/0278094).
In regards to claim 1 Payne discloses:
A configurable scaffolding system (fig. 1), comprising: 
a first work deck (40, 42, 44, 46); 
a first vertical upright bracket (118 & portion of 88 on right of 84; fig. 2) configured to support the first work deck; and 
a trim cover (78, 84, 76, 92), wherein an end of the first work deck (end of planks 40, 42, 44, 46 closest to viewer; fig. 2) is configured to be disposed between a portion of the first vertical upright bracket (portion of 88 right of 84) and a portion of the trim cover (100 of 76) in an installed position. 
In regards to claim 1 Payne does not disclose work deck comprises a square tubing frame at least partially covered with a sheet of material.
Gute teaches work deck/platform (12) comprises a square tubing frame (76s, 80s; as shown in fig.6, 7) at least partially covered with a sheet of material (steel meshed floor 90 as shown in fig.6).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the frame tubing design and sheet metal cover of Gute to manufacture the work deck of Payne since frame tubes would yield the predictable result of a structurally stable platform while being light weight with the weight of the user equally distributed over several tubes via the sheet metal mesh.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brinegar, US (6000495) in view of Gute, US (2011/0278094).
In regards to claim 1 Brinegar discloses:
A configurable scaffolding system (fig. 1), comprising: 
a first work deck (16); 
a first vertical upright bracket (26) configured to support the first work deck; and 
a trim cover (18), 
wherein an end of the first work deck (left hand side end for the right hand side deck 16) is configured to be disposed between a portion of the first vertical upright bracket (26) and a portion of the trim cover (18) in an installed position (as shown in fig. 2-3).

    PNG
    media_image3.png
    751
    1008
    media_image3.png
    Greyscale

In regards to claim 1 Brinegar does not disclose work deck comprises a square tubing frame at least partially covered with a sheet of material.
Gute teaches work deck/platform (12) comprises a square tubing frame (76s, 80s; as shown in fig.6, 7) at least partially covered with a sheet of material (steel meshed floor 90 as shown in fig.6).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the frame tubing design and sheet metal cover of Gute to manufacture the work deck of Brinegar since frame tubes would yield the predictable result of a structurally stable platform while being light weight with the weight of the user equally distributed over several tubes via the sheet metal mesh.
	In regards to claim 3 Brinegar discloses the first work deck further comprises a sleeve (62) defining an aperture (62 being apertures as shown in fig. 3), whereby the first vertical upright bracket is coupled to the first work deck (via studs 30).
	In regards to claim 4 Brinegar discloses a second vertical upright bracket (26 on the right-hand side of right deck/platform 16) configured to support the first work deck (in the same manner shown in fig. 3 for the two right- and left-hand sides decks 16s). If it was found that Brinegar does not disclose a second vertical upright bracket, examiner presents that: it has been held that a mere duplication of parts, such as the duplication of the vertical upright bracket, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found that using the same method of attaching a deck/platform to the vertical uprights throughout the structure would be easier and provide for a uniform assembly. 
	Alternative rejection of claim 4 provided below as interpreted in light of claim 5:
In regards to claim 4 Brinegar does not discloses a second vertical upright bracket, which interpreted in light of claim 5 is adjacent to the first vertical upright bracket along the width direction of the deck. 
	Gute teaches two deck support brackets (24s; fig. 2), supporting a deck/platform (12) at the two connection points along the width direction of the deck (fig. 2) to vertical uprights (16, 26).

    PNG
    media_image4.png
    227
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    612
    528
    media_image5.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize two of the deck support brackets taught by Gute in place of the one single vertical upright bracket of Brinegar where large platforms are used similar to what is shown in fig. 6 of Gute where it would be easier to attach the brackets 24 at the corners of the platform as shown in fig. 7 versus trying to reach under the platform to the center of one of the edges of the platform. The brackets 24 of Gute are used in the same manner the bracket of Brinegar is used in that protruding pins 64 of Gute similar to stud 30 of Brinegar are received into apertures in the platform (pintle sleeves 84; Gute). 
	In regards to claim 5 Brinegar as modified by Gute teaches the first work deck is configured to be disposed between a first horticulture rack and a second horticulture rack (right and left hand side 24s/42s of Brinegar or right and left hand side 16/26 of Gute), wherein the first vertical upright bracket is configured to be coupled to the first horticulture rack and the second vertical upright bracket is configured to be coupled to the second horticulture rack (Gute figs. 2, 6 & 7), and wherein a first end of the trim cover (left hand side end of 18; Brinegar; fig. 3 below) is configured to be coupled to the first horticulture rack and a second end of the trim cover (right hand side end of 18; Brinegar; fig. 3 below) is configured to be coupled to the second horticulture rack.

    PNG
    media_image6.png
    383
    452
    media_image6.png
    Greyscale

In regards to claim 6 (per alternative interpretation of claim 4 above) Brinegar as modified by Gute teaches a decking brace (30; fig. 3; Gute); one of ordinary skill in the art before the effective filing date of the claimed invention would have found that utilizing the decking brace 30 at the end of the platform would provide support especially when using two separate brackets at the corners; and hence teaches the decking brace is configured to be coupled between the first vertical upright bracket and the first work deck.
In regards to claim 7 Brinegar as modified by Gute teaches the decking brace (30; fig. 3; Gute) is configured to be coupled between the second vertical upright bracket (at least a portion of one of 24s; fig. 2) and the first work deck (right 16 of Brinegar; once 30 is taught onto Bringer; where the brace would be between one of the pintles of brackets 24 and the respective deck on the other side).
In regards to claim 8 Brinegar as modified by Gute teaches a second work deck (left 16; Brinegar), wherein the decking brace (30; fig. 3; Gute) is configured to be coupled between the second vertical upright bracket (at least a portion of the other of 24s; fig. 2) and the second work deck (left 16 of Brinegar; once 30 is taught onto Bringer; where the brace would be between one of the pintles of brackets 24 and the respective deck on the other side).  
In regards to claim 9 Brinegar discloses a safety flag (66).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinegar, US (6000495) in view of Gute, US (2011/0278094).
In regards to claim 10 Brinegar discloses:
A configurable scaffolding system (fig. 1), comprising:
 a first work deck (16); 
a first vertical upright bracket (26) configured to support the first work deck; and 
a trim cover (18), 
wherein an end of the first work deck (left hand side end for the right hand side deck 16) is configured to be disposed between a portion of the first vertical upright bracket (26) and a portion of the trim cover (18) in an installed position (as shown in fig. 2-3).

    PNG
    media_image3.png
    751
    1008
    media_image3.png
    Greyscale

In regards to claim 10 Brinegar does not disclose the first vertical upright bracket comprises a first wall, a second wall, and a third wall extending from the first wall to the second wall, and wherein the first wall, the second wall, and the third wall define a channel configured to receive a vertical upright support, and the first wall is disposed opposite the channel from the second wall.
Gute teaches vertical upright bracket (24) comprises a first wall (see annotated drawings), a second wall (see annotated drawings), and a third wall (see annotated drawings) extending from the first wall to the second wall, and wherein the first wall, the second wall, and the third wall define a channel (into which 68 sits) configured to receive a vertical upright support (68), and the first wall is disposed opposite the channel from the second wall (see annotated drawings). Note that the above wall are the edge walls of the cutout in support plate 70 into which 68 sits as shown in side and top views in figure 5; Gute. 

    PNG
    media_image7.png
    403
    512
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    298
    400
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize two of the deck support brackets 24 taught by Gute in place of the one single vertical upright bracket of Brinegar where large platforms are used similar to what is shown in fig. 6 of Gute where it would be easier to attach the brackets 24 at the corners of the platform as shown in fig. 7 versus trying to reach under the platform to the center of one of the edges of the platform. The brackets 24 of Gute are used in the same manner the bracket of Brinegar is used in that protruding pins 64 of Gute similar to stud 30 of Brinegar are received into apertures in the platform (pintle sleeves 84; Gute).
In regards to claim 11 Gute teaches the first vertical upright bracket (24) further comprises: a first tab (right hand side 72; fig, 5) extending from the first wall (first wall pointed out in annotated drawings above); a second tab (left hand side 72; fig, 5) extending from the second wall (second wall pointed out in annotated drawings above); a first attachment rod (right hand side 64) extending from the first tab (fig. 5), the first attachment rod is configured to be received by the first work deck (as shown in fig. 7); and a second attachment rod (left hand side 64) extending from the second tab (fig. 5), the second attachment rod is configured to be received by a second work deck (in the same manner shown in fig. 7 to the right of 24). 

As best understood, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Payne, US (4340130) in view of Brinegar, US (6000495).
In regards to claim 12 Payne discloses:
A configurable scaffolding system (fig. 1), comprising: 
a first work deck (40, 42, 44, 46); 
a second work deck (48, 50, 52, 54); 
a first vertical upright bracket (118 & portion of 88 on right of 84; fig. 2) configured to support the first work deck and the second work deck; 
a second vertical upright bracket (120 & portion of 88 on left of 84) configured to support the first work deck and the second work deck; and 
a trim cover (78, 84, 76, 92) disposed between the first work deck and the second work deck (at least portion 84), 
wherein a first end of the first work deck (ends of planks 40, 42, 44, 46 closest to viewer; fig. 2) is configured to be disposed between a first portion (portion of 88 right of 84) of the first vertical upright bracket and a first portion (100 of 76) of the trim cover in an installed position (figs. 1 & 2), 
wherein a second end of the second work deck (ends of planks 48, 50, 52, 54 closest to viewer; fig. 1) is configured to be disposed between a second portion of the first vertical upright bracket (assuming 2nd bracket as described in indefiniteness above; portion of 88 right of 84) and a second portion of the trim cover (portion 104 of 78) in the installed position (figs. 1 & 2), and 
wherein the trim cover comprises a first end (at 76), a second end (at 78), and extending between the first end and the second end (fig. 2).
In regards to claim 12 Payne does not disclose the trim cover comprises a tube.
Brinegar teaches the trim cover (18) comprises a tube (cross section of 18 as shown in fig. 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the tube of Brinegar in place of the double plate 92 of Payne in order to provide a sturdier structure for the frame header 72.

As best understood, claim 12 is further rejected under 35 U.S.C. 103 as being unpatentable over Brinegar, US (6000495) in view of Gute, US (2011/0278094).
In regards to claim 12 Brinegar discloses:
	A configurable scaffolding system (fig. 1), comprising: a first work deck (right hand side16); a second work deck (left hand side16); a first vertical upright bracket (26) configured to support the first work deck and the second work deck (as shown in fig. 1 & 3); and a trim cover (18) disposed between the first work deck and the second work deck (in a manner analogous with what is shown in the current invention and pointed out in the indefiniteness rejection above), wherein a first end (left end of right hand side deck 16; fig. 3) of the first work deck is configured to be disposed between a first portion of the first vertical upright bracket (right hand half of 26 as shown in fig. 2) and a first portion of the trim cover (right hand half of 18; fig. 3) in an installed position (fig. 2), wherein a second end (right end of left hand side deck 16; fig. 3) of the second work deck is configured to be disposed between a second portion of the first vertical upright bracket (left hand half of 26 as shown in fig. 2) and a second portion of the trim cover (left hand half of 18; fig. 3) in the installed position, and wherein the trim cover comprises a first end (right end), a second end (left end), and a tube (cross section of 18 as shown in fig. 2) extending between the first end and the second end (fig. 1, 3).
In regards to claim 12 Brinegar does not disclose a second vertical upright bracket configured to support the first work deck and the second work deck.
Gute teaches a second vertical upright bracket (where Gute teaches at least two brackets 24s at each corner of the deck as shown in fig. 6) configured to support the first work deck and the second work deck (a deck on each side of 24 for each pintle 64 as shown in figs. 5 & 7).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize two of the deck support brackets taught by Gute in place of the one single vertical upright bracket of Brinegar where large platforms are used similar to what is shown in fig. 6 of Gute where it would be easier to attach the brackets 24 at the corners of the platform as shown in fig. 7 versus trying to reach under the platform to the center of one of the edges of the platform. The brackets 24 of Gute are used in the same manner the bracket of Brinegar is used in that protruding pins 64 of Gute similar to stud 30 of Brinegar are received into apertures in the platform (pintle sleeves 84; Gute).

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634